Exhibit 10.3
Federal Signal Corporation
2005 Executive Incentive Compensation Plan (2010 Restatement)
Nonqualified Stock Option Award Agreement
     You have been selected to be a Participant in the Federal Signal
Corporation 2005 Executive Incentive Compensation Plan (2010 Restatement) (the
“Plan”), as specified below:

         
 
  Participant:    
 
       
 
       
 
  Date of Grant:    
 
       
 
       
 
  Date of Expiration:    
 
       
 
       
 
  Number of Option Shares:    
 
       
 
       
 
  Option Price:    
 
       
 
       
 
  Vesting Schedule:    
 
       
 
       

     This Nonqualified Stock Option Award is subject to the terms and conditions
set forth on the following pages.
     IN WITNESS WHEREOF, the parties have caused this Award Agreement to be
executed as of the Date of Grant.

              Federal Signal Corporation
 
       
 
  By:    
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
  Participant:    
 
       

1



--------------------------------------------------------------------------------



 



This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.
     THIS AWARD AGREEMENT, effective as of the Date of Grant set forth above,
represents the grant of nonqualified stock options (the “Options”) by Federal
Signal Corporation, a Delaware corporation (the “Company”), to the Participant
named above, pursuant to the provisions of the Plan.
     The Plan provides a complete description of the terms and conditions
governing the Options. If there is any inconsistency between the terms of this
Award Agreement and the terms of the Plan, the Plan’s terms shall completely
supersede and replace the conflicting terms of this Award Agreement. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein. The parties hereto agree as follows:
     1. Grant of Stock Options. The Company hereby grants to the Participant the
number of Options set forth above to purchase the number of shares of Company
common stock (“Shares”) set forth above, at the stated Option Price, which is
one hundred percent (100%) of the Fair Market Value of a Share on the Date of
Grant, in the manner and subject to the terms and conditions of the Plan and
this Award Agreement. Subject to Section 11 herein, each Option shall be
exercisable into one Share.
     2. Exercise of Stock Options. Except as hereinafter provided, the
Participant may exercise these Options at any time after the Date of Grant, and
according to the vesting schedule set forth on the previous page, provided that
no exercise may occur subsequent to the close of business on the Date of
Expiration.
     These Options may be exercised in whole or in part, but not for less than
one hundred (100) Shares at any one time, unless fewer than one hundred
(100) Shares then remain subject to the Options, and the Options are then being
exercised as to all such remaining Shares.
     3. Limitations on Exercise. The Participant must exercise all rights under
this Award Agreement prior to the tenth anniversary of the Date of Grant (i.e.,
the Options will expire upon the tenth anniversary). The Participant may sell
the Shares acquired via these Options at any time.
     4. Termination of Employment by Death. In the event the employment of the
Participant is terminated by reason of death, all outstanding Options not yet
vested shall become immediately fully vested and, along with all previously
vested Options, shall remain exercisable at any time prior to their expiration
date, or for one (1) year after the date of death, whichever period is shorter,
by such person or persons as shall have have acquired the Participant’s rights
under the Options by will or by the laws of descent and distribution.
     5. Termination of Employment by Disability. In the event the employment of
the Participant is terminated by reason of Disability, all outstanding Options
not yet vested shall become immediately fully vested and, along with all
previously vested Options, shall remain exercisable at any time prior to their
expiration date, or for one (1) year after the date that the Committee
determines the definition of Disability to have been satisfied, whichever period
is

2



--------------------------------------------------------------------------------



 



shorter. For purposes of this Award Agreement, Disability shall have the meaning
ascribed to such term in the Participant’s governing long-term disability plan,
or if no such plan exists, at the discretion of the Committee.
     6. Termination of Employment by Retirement. In the event the employment of
the Participant is terminated by reason of retirement (as determined by the
Committee), all outstanding Options previously vested shall remain exercisable
at any time prior to their expiration date, or for three (3) years after the
effective date of retirement, whichever period is shorter. All outstanding
Options not yet vested shall be forfeited.
     7. Termination of Employment for Other Reasons. If the employment of the
Participant shall terminate for any reason other than the reasons set forth in
Sections 4 through 6 or Section 9 herein, all previously vested Options shall
remain exercisable for a period of three months from the effective date of
termination. Except as set forth in Section 9, the portion of the Options not
yet vested as of the date of termination shall be forfeited. The transfer of
employment of the Participant between the Company and any affiliate or
Subsidiary (or between affiliates and/or Subsidiaries) shall not be deemed a
termination of employment for purposes of this Award Agreement. In the event of
termination of employment (whether or not in breach of local labor laws), the
Company shall have the exclusive discretion to determine the date of termination
of employment for purposes of this Award. Such termination date shall be the
date that the Participant is no longer actively employed and will not be
extended by any notice period mandated under local law (e.g., active employment
would not include a period of “garden leave” or similar period pursuant to local
law).
     8. Change in Control. In the event of a Change in Control (as that term is
defined in the Company’s Change in Control Policy), the Participant’s right to
exercise these Options shall immediately vest one hundred percent (100%) as of
the first date that the definition of Change in Control has been fulfilled, and
shall remain as such for the remaining term of the Options.
     9. Acceleration of Vesting of Options in the Event of Divestiture of
Business Segment. In the event that the “Business Segment” (as that term is
defined in this Section below) in which the Participant is primarily employed as
of the “Divestiture Date” (as that term is defined in this Section below) is the
subject of a “Divestiture of a Business Segment” (as that term is defined in
this Section below), and such divestiture results in the termination of the
Participant’s employment with the Company and its subsidiaries for any reason,
the Participant’s right to exercise the Options subject to this Agreement shall
immediately vest and the Options shall become immediately exercisable as of the
Divestiture Date as to that portion of these Options that are not vested and
exercisable as of such date. The Options shall remain exercisable as to all
shares subject thereto for a period of three months after the Divestiture Date.
     For purposes of this Agreement, the term “Business Segment” shall mean a
business line which the Company treats as a separate business segment under the
segment reporting rules under generally accepted accounting principles as used
in the United States, which currently includes the following: Safety and
Security Systems Group, Fire Rescue Group, ,Environmental Solutions Group and
Federal Signal Technologies Group. Likewise, the term “Divestiture Date”

3



--------------------------------------------------------------------------------



 



shall mean the date that a transaction constituting a Divestiture of a Business
Segment is finally consummated.
     For purposes of this Agreement, the term “Divestiture of a Business
Segment” means the following:

  (a)  
When used with reference to the sale of stock or other securities of a Business
Segment that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, the sale, exchange, transfer,
distribution or other disposition of the ownership, either beneficially or of
record or both, by the Company or one of its subsidiaries to “Nonaffiliated
Persons” (as that term is defined in this Section below) of 100% of either
(a) the then-outstanding common stock (or the equivalent equity interests) of
the Business Segment or (b) the combined voting power of the then-outstanding
voting securities of the Business Segment entitled to vote generally in the
election of the board of directors or the equivalent governing body of the
Business Segment;
    (b)  
When used with reference to the merger or consolidation of a Business Segment
that is or becomes a separate corporation, limited liability company,
partnership or other separate business entity, any such transaction that results
in Nonaffiliated Persons owning, either beneficially or of record or both, 100%
of either (a) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (b) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; or
    (c)  
When used with reference to the sale of the assets of the Business Segment, the
sale, exchange, transfer, liquidation, distribution or other disposition of all
or substantially all of the assets of the Business Segment necessary or required
to operate the Business Segment in the manner that the Business Segment had been
operated prior to the Divestiture Date.

     For purposes of this Agreement, the term “Nonaffiliated Persons” shall mean
any persons or business entities which do not control, or which are not
controlled by or under common control with, the Company.
     10. Restrictions on Transfer. Unless determined otherwise by the Committee
pursuant to the terms of the Plan, these Options may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. Further, these Options shall be
exercisable during the Participant’s lifetime only by the Participant or the
Participant’s legal representative.

4



--------------------------------------------------------------------------------



 



     11. Recapitalization. In the event there is any change in the Company’s
Shares through the declaration of stock dividends or through recapitalization
resulting in stock split-ups or through merger, consolidation, exchange of
Shares, or otherwise, the Committee may, in its sole discretion, make such
adjustments to these Options that it deems necessary in order to prevent
dilution or enlargement of the Participant’s rights.
     12. Procedure for Exercise of Options. These Options may be exercised by
delivery of written notice to the Company at its executive offices, addressed to
the attention of the corporate secretary. Such notice: (a) shall be signed by
the Participant or his or her legal representative; (b) shall specify the number
of Options being exercised and thus the number of full Shares then elected to be
purchased with respect to the Options; and (c) shall be accompanied by payment
in full of the Option Price of the Shares to be purchased, and the Participant’s
copy of this Award Agreement.
     The Option Price upon exercise of these Options shall be payable to the
Company in full either: (a) in cash or its equivalent (acceptable cash
equivalents shall be determined at the sole discretion of the Committee); or
(b) by tendering (either by actual delivery or attestation) previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the total Option Price (provided that, except as otherwise determined by the
Committee, the Shares which are tendered must have been held by the Participant
for at least six (6) months prior to their tender to satisfy the Option Price or
have been purchased on the open market); or (c) by a combination of (a) and (b).
     Subject to the approval of the Committee, the Participant may be permitted
to exercise pursuant to a “cashless exercise” procedure, as permitted under
Federal Reserve Board’s Regulation T, subject to securities law restrictions, or
by any other means which the Committee, in its sole discretion, determines to be
consistent with the Plan’s purpose and applicable law.
     The Company shall deliver to the Participant evidence of book entry Shares,
or upon the Participant’s request, Share certificates in an appropriate amount
based upon the number of shares purchased under the Option. The Company shall
maintain a record of all information pertaining to the Participant’s rights
under this Award Agreement, including the number of Shares for which the Options
are exercisable. If all of the Options granted pursuant to this Award Agreement
have been exercised, this Award Agreement shall be returned to the Company and
canceled.
     13. Rights as a Stockholder. The Participant shall have no rights as a
stockholder of the Company with respect to the Shares subject to this Award
Agreement until such time as the option purchase price has been paid, and the
Shares have been issued and delivered to him or her.
     14. Responsibility for Taxes and Withholding
Regardless of any action the Company, any of its Subsidiaries and/or the
Participant’s employer takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability

5



--------------------------------------------------------------------------------



 



for all Tax-Related Items is and remains the Participant’s responsibility and
may exceed the amount actually withheld by the Company or any of its affiliates.
The Participant further acknowledges that the Company and/or its Subsidiaries
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Options, including, but
not limited to, the grant, vesting or exercise of the Options , the delivery of
shares of Stock, the subsequent sale of shares acquired pursuant to such
delivery and the receipt of any dividends; and (ii) do not commit to and are
under no obligation to structure the terms of any award to reduce or eliminate
the Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if the Participant becomes subject to tax in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable
event, the Participant acknowledges that the Company and/or its Subsidiaries may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.
     Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or its Subsidiaries, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:
     (a) withholding from the Participant’s wages or other cash compensation
paid to the Participant by the Company and/or its Subsidiaries; or
     (b) withholding from proceeds of the shares of Stock acquired following
exercise of the Option either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Participant’s behalf pursuant to this
authorization); or
     (c) withholding in shares of Stock to be delivered upon exercise of the
Option
To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in shares of Stock,
for tax purposes, the Participant is deemed to have been issued the full number
of shares attributable to the Options , notwithstanding that a number of shares
of Stock are held back solely for the purpose of paying the Tax-Related Items
due as a result of any aspect of the Participant’s participation in the Plan.
     Finally, the Participant shall pay to the Company and/or its Subsidiaries
any amount of Tax-Related Items that the Company and/or its Subsidiaries may be
required to withhold or account for as a result of the Participant’s
participation in the Plan that are not satisfied by the means previously
described. The Company may refuse to issue or deliver the Shares or the proceeds
of the sale of Shares, if the Participant fails to comply with the Participant’s
obligations in connection with the Tax-Related Items.
     15. Continuation of Employment. This Award Agreement shall not confer upon
the Participant any right to continuation of employment by the Company, nor
shall this Award

6



--------------------------------------------------------------------------------



 



Agreement interfere in any way with the Company’s right to terminate the
Participant’s employment at any time.
     16. Entire Award; Modification
     This Award Agreement and the Plan constitutes the entire agreement between
the parties with respect to the terms and supersede all prior or written or oral
negotiations, commitments, representations and agreements with respect thereto.
The terms and conditions set forth in this Award Agreement may only be modified
or amended in writing, signed by both parties.
     17. Governing Law and Severability
This Award Agreement shall be construed and administered in accordance with the
laws of the State of Illinois. This Award Agreement shall inure to the benefit
of, and be binding upon, the Company and the Participant and their heirs, legal
representatives, successors and permitted assigns. In the event that any one or
more of the provisions or portion thereof contained in this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, the
same shall not invalidate or otherwise affect any other provisions of this Award
Agreement, and this Award Agreement shall be construed as if the invalid,
illegal or unenforceable provision or portion thereof had never been contained
herein. Subject to the terms and conditions of the Plan and any rules adopted by
the Company and applicable to this Award Agreement, which are incorporated
herein by reference, this Agreement expresses the entire understanding and
agreement of the parties hereto with respect to such terms, restrictions and
limitations. Section headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.
     18. Consent to Release and Transfer Data
          The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data by and among, as applicable, the Company and its Subsidiaries for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan. The Participant understands that the
Company may hold certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
date of birth, social security number (or any other social or national
identification number), salary, nationality, job title, number of Options and/or
shares of Stock held and the details of any other entitlement to shares of Stock
awarded, exercised, cancelled, vested, unvested or outstanding for the purpose
of implementing, administering and managing the Participant’s participation in
the Plan (the “Data”). The Participant understands that the Data may be
transferred to the Company or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Participant’s country or elsewhere, and that any
recipient’s country (e.g., the United States) may have different data privacy
laws and protections than the Participant’s country. The Participant understands
that he or she may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative or the Company’s stock plan administrator. The Participant
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or

7



--------------------------------------------------------------------------------



 



other form, for the sole purpose of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data to a broker or other third party assisting with the administration of
Options under the Plan or with whom shares of Common Stock acquired pursuant to
the exercise or cash from the sale of such shares may be deposited. Furthermore,
the Participant acknowledges and understands that the transfer of the Data to
the Company or to any third parties is necessary for the Participant’s
participation in the Plan. The Participant understands that the Participant may,
at any time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein by contacting the Participant’s local human
resources representative or the Company’s stock plan administrator in writing.
The Participant further acknowledges that withdrawal of consent may affect his
or her ability to vest in or realize benefits from the Options, and the
Participant’s ability to participate in the Plan. For more information on the
consequences of refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative or the Company’s stock plan administrator.
     19. Electronic Delivery and Acceptance
     The Participant hereby consents and agrees to electronic delivery of any
documents that the Company may elect to deliver (including, but not limited to,
plan documents, prospectus and prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
incentive award made or offered under the Plan. The Participant understands
that, unless revoked by giving written notice to the Company pursuant to the
Plan, this consent will be effective for the duration of the Agreement. The
Participant also understands that the Participant will have the right at any
time to request that the Company deliver written copies of any and all materials
referred to above. The Participant hereby consents to any and all procedures the
Company has established or may establish for an electronic signature system for
delivery and acceptance of any such documents that the Company may elect to
deliver, and agrees that the Participant’s electronic signature is the same as,
and will have the same force and effect as, the Participant’s manual signature.
The Participant consents and agrees that any such procedures and delivery may be
effected by a third party engaged by the Company to provide administrative
services related to the Plan.
     21. English Language
     The Participant acknowledges and agrees that it is the Participant’s
express intent that this Award Agreement, the Plan and all other documents,
rules, procedures, forms, notices and legal proceedings entered into, given or
instituted pursuant to the Award, be drawn up in English. If the Participant has
received this Award Agreement, the Plan or any other rules, procedures, forms or
documents related to the Award translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version will control.

8



--------------------------------------------------------------------------------



 



22. Miscellaneous.

  (a)  
This Award Agreement and the rights of the Participant hereunder are subject to
all the terms and conditions of the Plan, as the same may be amended from time
to time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to these Options, as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under applicable federal and state tax law, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any blue sky or state securities laws applicable
to such Shares.
       
It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Award Agreement, all of which shall be
binding upon the Participant.
    (b)  
The Committee may terminate, amend, or modify the Plan; provided, however, that
no such termination, amendment, or modification of the Plan may in any material
way adversely affect the Participant’s vested rights under this Award Agreement,
without the written consent of the Participant.
    (c)  
The Company shall have the power and the right to deduct or withhold, or require
the Participant to remit to the Company, an amount sufficient to satisfy
federal, state, and local taxes (including the Participant’s FICA obligation),
domestic or foreign, required by law to be withheld with respect to any exercise
of the Participant’s rights under this Award Agreement.
       
The Participant may elect, subject to any procedural rules adopted by the
Committee, to satisfy the minimum statutory withholding requirement, in whole or
in part, by having the Company withhold Shares having an aggregate Fair Market
Value on the date the tax is to be determined, equal to such minimum statutory
withholding tax.
    (d)  
The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities and tax laws in exercising his or her
rights under this Award Agreement.
    (e)  
This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
    (f)  
All obligations of the Company under the Plan and this Award Agreement, with
respect to these Options, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct

9



--------------------------------------------------------------------------------



 



   
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.
    (g)  
To the extent not preempted by federal law, this Award Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

23. Appendix
     Notwithstanding any provision of this Award Agreement to the contrary, this
grant of this Option and the shares of Stock acquired under the Plan shall be
subject to any and all special terms and provisions, if any, as set forth in the
Appendix for the Participant’s country of residence.

10